      1:20-cv-02219-SAL          Date Filed 08/27/20       Entry Number 20        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Kenneth R. Price,                   )                  C/A No. 1:20-cv-02219-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                  OPINION & ORDER
                                    )
Lt. Rojes,                          )
                                    )
                        Defendant.  )
___________________________________ )

   This matter is before the court for review of the July 15, 2020 Report and Recommendation of

United States Magistrate Shiva V. Hodges (the “Report”), made in accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.). In the Report, the Magistrate Judge

recommends dismissing the complaint with prejudice. [ECF No. 14.]

   Plaintiff was advised of his right to file objections to the Report. Id. On July 17, 2020, Plaintiff

filed a motion for extension of time to submit objections to the Report. [ECF No. 16.] On July

17, 2020, the undersigned granted the extension request, in part, giving Plaintiff until August 12,

2020, to file his objections. To date, Plaintiff has not filed objections to the Report, and the

extended time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to



                                                  1
      1:20-cv-02219-SAL         Date Filed 08/27/20      Entry Number 20         Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 14,

and incorporates the Report by reference herein.           Accordingly, Plaintiff’s complaint is

DISMISSED with prejudice.1

    IT IS SO ORDERED.

                                                              /s/ Sherri A. Lydon______________
                                                              United States District Judge
August 26, 2020
Florence, South Carolina




1
  As noted in the Report, Plaintiff was given an opportunity to correct the defects in his Complaint.
[See ECF No. 7.] Further, Plaintiff was warned that if he failed to cure the deficiencies, the
Magistrate Judge would recommend dismissal without further leave to amend. Id. While Plaintiff
filed an Amended Complaint, it failed to cure the deficiencies in his original filing. [ECF No. 9.]
Accordingly, this court is exercising its discretion to dismiss the matter without further leave to
amend. Goode v. Central Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015).
                                                 2
